 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
                                                               Case No.: 2:18-cv-00319-JAD-NJK
 4 Percy Lavae Bacon,

 5                     Plaintiff
                                                                              Order
 6 v.

 7 James Cox, et al.,                                                   [ECF Nos. 65, 67]

 8                     Defendants

 9

10            Pro se prisoner-plaintiff Percy Lavae Bacon brings this civil-rights action for events he

11 claims occurred at Nevada’s Southern Desert Correctional Center. Local Rule IA 3-1 requires

12 litigants to update their address with the court any time they move, and it warns that the failure to

13 do so may cause a case to be dismissed. After Bacon’s mail began to be returned, the Magistrate

14 Judge ordered him to update his address by May 21, 2019, or have this case dismissed. 1 That

15 deadline passed without any address update, so the magistrate judge recommended that I dismiss

16 this case without prejudice for failure to comply with the court’s rules and orders. 2 Bacon

17 objects to that recommendation, explaining that he sent a letter to the court advising that he had

18 been paroled and had a new address. 3 He asks that he be permitted to proceed with this

19 litigation. Defendants did not respond to that objection.

20

21
     1
22       ECF No. 60.
     2
23       ECF No. 65.
     3
         ECF No. 67.
 1         The court did not receive that letter, and Local Rule IA 7-2 tells litigants that they “must

 2 not send case-related correspondence, such as letters . . . to the court. All communications with

 3 the court must be styled as a motion, stipulation, or notice, and must be filed in the court’s

 4 docket and served on all other attorneys and pro se parties.” Nevertheless, the court takes Bacon

 5 at his word and will not dismiss this case at this time. However, Bacon is cautioned that he must

 6 advise this court immediately—via a filed notice of new address—any time he moves.

 7         Accordingly,

 8         IT IS HEREBY ORDERED that the Report and Recommendation [ECF No. 65] is

 9 REJECTED. This case may proceed.

10         IT IS FURTHER ORDERED that the Clerk of Court is directed to UPDATE Percy

11 Lavae Bacon’s address to: 1327 H St., Apt. 231, Las Vegas, NV 89106, and SEND Bacon a

12 copy of the documents filed at ECF No. 62 (Motion for Summary Judgment) and 63

13 (Klingele/Rand notice) to that address.

14         IT IS FURTHER ORDERED that Bacon has until August 5, 2019, to file a response to

15 Defendants’ Motion for Summary Judgment [ECF No. 62].

16
                                                  _________________________________
                                                               _____
                                                                   _ ____
                                                                       ______
                                                                           ___________
                                                                                     _ __
                                                                                       _ _
17                                                U.S. District Judge
                                                                Juuddgge Jennifer err A.. Dorsey
                                                                           Jennifer       Do
                                                  Dated: July 99, 2019
18

19

20

21

22

23



                                                     2
